DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,719,555. Although the claims of the following reasons:
Claim 1 is compared to claim 1 of Patent No. US 10,719,555.
Instant application
Patent No. US 10,719,555
Claim 1: A method in a multi-tenant database system for providing a work order generated in a tenant domain with access to a data not generally accessible in the tenant domain, the method comprising: 
generating, for a task, a work order object that is accessible via a search or a query to a database user in a first tenant domain but is not accessible via a search or a query to a database user in a second tenant domain, wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in a second tenant domain via a search or a query ; and 



storing a database ID for a data object, wherein the task-specific information includes at least one of an estimate of the time required to perform the task, the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task;  2Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020 and wherein the work-type object has been generated by converting the task template object into the work-type 



generating, a first data object associated with a first tenant domain that is accessible in the first tenant domain but not in a second tenant domain, a second data object associated with the second tenant domain that is accessible in the second tenant domain but not in the first tenant domain, and a third data platform object with polymorphic lookup capability that allows the third data platform object to be accessible in both the first and second tenant domain, wherein the first, second, and third data platform objects 


storing the database ID for the first data object in the third data platform object, thereby establishing a link between the third data platform object and the first data object; and 
storing the database ID for the third data platform object in the second data object, thereby establishing a link between the second data object and the third data platform object, wherein the knowledge-







storing version information identifying the specific version of the knowledge-based data item in a version data object in the first tenant domain, the version data object having a database ID; 





The dependent claims 2-13 depends form independent claim 1, and they are likewise rejected.

Claim 14 is compared to claim 7of US Patent No. US 10,719,555.
Instant application
US Patent No. US 10,719,555
Claim 1: A method of retrieving task-specific content from a work order object in a multi-tenant database system, the method comprising: retrieving a work order object in a first tenant domain for a task from the database system using a user interface accessible in the first tenant domain, wherein the work order object is accessible via a search or a query to a database user in the first tenant domain but is not accessible via a search or a query to a database user in a 



storing a first type of task-specific information, and a second task completion storage record for storing the database ID for the second tenant domain data object; and retrieving task-specific information from the second tenant domain from the work order object from the first task completion storage record of the work-type object and from the second tenant domain data object through the linking between the second tenant domain data object and the work-type object using the user interface accessible in the first tenant domain.




storing the database ID for the third data platform object in the second data object, thereby establishing a link between the second data object and the third data platform object, wherein the knowledge-based data item stored in the first data object in the first tenant domain is accessible to the second database user having access to the second tenant domain and not the first tenant domain through the link between the second data object and the third data platform object and the link between the third data platform object and the first data object; storing version information identifying the specific version of the knowledge-based data item in a version data object in the 



The dependent claim 15 depends form independent claim 14, and they are likewise rejected.

Claim 16 is compared to claim 12 of US Patent No. US 10,719,555.

Instant application
US Patent No. US 10,719,555
Claim 16: A multi-tenant database system comprising one or more processors and non-transitory computer readable media coupled to the one or more processors, the non- transitory  computer readable media embodying programming instructions configurable to perform a method, the method comprising: 

wherein the work-type object has been generated from a task template object that includes a plurality of task completion storage records for storing task-specific information from multiple tenant domains 


wherein the work-type object has been generated by converting the task template object into the work-type object by storing task-specific information from one or more tenant domains including the second tenant domain in the one or more task completion storage records, the work-type object comprising the work-type object ID, the first record for recording the database ID of one or more work order objects from one or more different tenant domains mapped to the work-type object, a first task completion 





making the knowledge-based data item that is accessible in the first tenant domain, but not accessible via a search or a query in a second tenant domain, accessible to the second database user 

establishing a link between the second data object and the third data platform object, wherein the knowledge-based data item stored in the first data object in the first tenant domain is accessible to the second database user having access to the second tenant domain and not the first tenant domain through the link between the second data object and the third data platform object and the link between the third data platform object and the first data object; storing version information identifying the specific version 

storing the database ID for the version data object in the third data platform object; displaying, in a user interface accessible by the second database user responsive to a search or query for the knowledge-based data item, a selectable link that is mapped to the knowledge-based data item stored in the first data object in the first tenant domain via the second data object and the third data platform object, the link when actuated causing the knowledge-based data item to be displayed in the user interface; and responsive to actuation of the selectable link, providing a copy of the knowledge-based data item and a listing identifying other data objects linked to the knowledge-based data item via the third 



The dependent claims 17-20 depends form independent claim 16, and they are likewise rejected.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (US 2014/0108971) and in view of ARAKI et al. (US 2010/0287105) and in view of Kallan (US 2015/0227518) and in view Skopal (US 2006/0206370).

With respect to claim 1, No teaches a method in a multi-tenant database system ([0063, the term multi-tenant database system]; examiner’s note: the system includes a multi-tenant database system) for providing a work order generated in a tenant domain ([0140, In the specific example of FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0143, the information is updated on server 110 (e.g., in multi-tenant database 206], examiner’s note: the work order is generated in a tenant domains) with access to a data not generally accessible in the tenant domain ([0225, database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level]; examiner’s note: the database is not accessible to every users, the database has access control list), the method comprising: 
generating, for a task, a work order object that is accessible via a search or a query to a database user in a first tenant domain but is not accessible via a search or a query to a database user in a second tenant domain (fig. 1, [0066, a workflow within the application may facilitate certain tasks]; examiner’s note: each workflow has a task; fig. 7, [0098, Field features can include, for example, work order]; examiner’s note: the work order is generated as shown in fig. 8, 14, [0140, In the wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in a second tenant domain via a search or a query ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order has a lookup field which gives the users permission to look up data in the databases and not all the users can look up all the data as described in [0068, 0225]; [0228, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data]; examiner’s note: one tenant cannot access other tenants data); 
and providing the work order object in the first tenant domain with access to task- specific information from the second tenant domain by linking the work order object to a work-type object having polymorphic lookup capability that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order is associated with a lookup field which is linking the work order to the work type object with is the lookup object; [0228, tenant data typically is arranged so that data of  the linking the work order object to the work-type object comprising storing a work-type object ID (identifier) for the work-type object in a record in the work order object and storing information for the work order object in a first record in the work-type object ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases); 
wherein the work-type object has access to a second tenant domain data object having task-specific information that is relevant to the work order object through a linking between the second tenant domain data object and the work-type object ([0143]; [0063, 0066]; [0117]; [0228], 0232, system 4216 provides security mechanisms to keep each tenant's data separate unless the data is shared]; examiner’s note: shared data can be access from multi-tenant databases; [0181]; examiner’s note: the each work order has specific task), 
2Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020and wherein the work-type object has been generated by converting the task template object into the work-type object by storing task-specific information from one or more tenant domains including the second tenant domain in the one or more task completion storage records (fig. 14; [0140], [0150], [0181]; examiner’s note: the task is created within a template and then the task is stored as a work type  the work-type object comprising the work-type object ID, of one or more work order objects from one or more different tenant domains mapped to the work-type object ([0143]; [0063, 0066]; [0117]; [0228], 0232, system 4216 provides security mechanisms to keep each tenant's data separate unless the data is shared]; examiner’s note: shared data can be access from multi-tenant databases; [0181]; examiner’s note: the each work order has specific task), a first task completion storage record for storing a first type of task-specific information, and a second task completion storage record for storing for the second tenant domain data object (fig. 14, [0143]; examiner’s note: the save tab stores the task completion record).
No does not explicitly teach the linking between the second tenant domain data object and the work-type object having been accomplished by an object ID for the second tenant domain data object being stored in a task completion storage record in the work-type object; wherein the work-type object has been generated from a task template object that includes a plurality of task completion storage records for storing task-specific information from multiple tenant domain; wherein the task-specific information includes at least one of an estimate of the time required to perform the task; the first record for recording the database ID.
However, ARAKI teaches the linking between the second tenant domain data object and the work-type object having been accomplished by an object ID for the second tenant domain data object being stored in a task completion storage record in the work-type object (fig. 9; [0149]; [0150]; [0153, The progress of the specific task is input to the "status" field. For example, "in progress," "not begun," or 
wherein the work-type object has been generated from a task template object that includes a plurality of task completion storage records for storing task-specific information from multiple tenant domain (fig. 9; [0149, The specific task list includes the fields of "task name," "work type," "status," "requirement," "component," "risk value," "estimated time," "phase," and "summary task]; [0152]; [0715];examiner’s note: the work type object is created from task completion storage);
wherein the task-specific information includes at least one of an estimate of the time required to perform the task (fig. 9; [0093]; examiner’s note: the estimate time to perform the task).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage.  No, ARAKI are in the same field of invention because both of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as store the status of the task to know the updated status of a task.
No and ARAKI do not in combination teach the first record for recording the database ID; the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task.
However, Kallan teaches the first record for recording the database ID ([0087, the request including a record identification (ID) identifying the database record stored 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID.  No, ARAKI, Kallan are in the same field of invention because all of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as to have a database ID to identify where the record is stored to find the records faster.
No, ARAKI, Kallan in combination do not explicitly teach the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task.
However, Skopal teaches the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task ([0030, uniform set of detailed instructions and checklists for completing a particular task as well as all non-technical information]; [0034]; [0052, This activity centers on an electronic repository of data, information, software, and instructions, referred to as the "WorkPacket" that contains all the data and instructions necessary to complete the preparation phase] examiner’s note: the work packet is the knowledge article because it contains all the information that is need for completing a task; [0035, requesting assistance from at least one support entity by any of the plurality of entities]; examiner’s note: the resource entities are the person who are skilled to perform the task).


With respect to claim 2, No, Kallan and Skopal in combination teach the method of claim 1, but do not explicitly teach wherein the work-type object further comprises a third task completion storage record for storing a type of task-specific information that is different from the type of task-specific information stored in the first and second task completion storage records.
ARAKI teaches wherein the work-type object further comprises a third task completion storage record for storing a type of task-specific information that is different from the type of task-specific information stored in the first and second task completion storage records (fig. 9; [0145]; examiner’s note: all the task completion status is stored).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID to include Skopal which teaches skills and knowledge article.  No, 

With respect to claim 3, No, ARAKI, Kallan and Skopal in combination teach the method of claim 2, ARAKI teaches wherein the type of task- specific information stored in one of the first, second, or third task completion storage records comprises an object ID for a task-related knowledge article (fig. 9; Skopal teaches knowledge article [0145]).

With respect to claim 4, No, Kallan and Skopal in combination teach the method of claim 3, but do not explicitly teach wherein the type of task-specific information stored in one of the first, second, or third task completion storage records comprises an estimated task duration.
However, ARAKI teaches wherein the type of task-specific information stored in one of the first, second, or third task completion storage records comprises an estimated task duration (fig. 9, [0145, 0150, 0152]; examiner’s note: the task specific information contains an estimated time to finish the task).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID to include Skopal which teaches skills and knowledge article.  No, ARAKI, Kallan, Skopal are in the same field of invention because all of them teach work 

With respect to claim 5, No, ARAKI, Kallan and Skopal in combination teach the method of claim 4, ARAKI teaches wherein the type of task-specific information stored in one of the first, second, or third task completion storage records (fig. 9; the estimated time), Skopal teaches comprises an identification of skills required for task completion ([0030, 0034, 0052]).

With respect to claim 6, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches further comprising:  
3Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020generating a second work order object for the task ([0098, Field features can include, for example, work order, priority sequence, location, problem description, etc.]; [0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; examiner’s note: multiple work orders are generated); and 
providing the second work order object with access to the task-specific information by linking the work-type object to the second work order object (fig. 14, [0140]; [0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order has a lookup field which gives the users permission to look up data in the databases and not all the users can look up all the data as described in [0068, 0225]).

With respect to claim 7, No, ARAKI, Kallan and Skopal in combination teach the method of claim 6, No teaches wherein linking the work-type object to the second work order object comprises storing the work-type object identifier (ID) in a record in the second work order object ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases) and storing database ID information for the second work order object in the first record in the work-type object (Kallan teaches [0087] that the record ID identifies a database which is a database ID and it also teaches a task related to it).

With respect to claim 8, No, ARAKI, Kallan and Skopal in combination teach the method of claim 7, No teaches further comprising providing a listing of work order objects linked to the work-type object wherein work order objects from multiple tenant domains are included in the listing ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

With respect to claim 9, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches further comprising generating a second work order object for a task in a second tenant domain (0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases); and 
providing the second work order object with access to the task-specific information by linking the work-type object to the second work order object wherein work order objects from multiple tenant domains are included in the listing ([0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

With respect to claim 10, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches wherein the task template object has been generated from a platform entity by generating a platform object and defining the platform object with a record for storing the identifier (ID) of linked work orders ([0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases) and a plurality of task completion storage records (ARAKI teaches in fig. 9, [0145] that the plurality of task completion storage records are stored in the database).

With respect to claim 11, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches providing for display in a first user interface accessible via the first tenant domain a first link that is mapped to the task-specific information from the second tenant domain via the work-type object and the work order object ([0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

With respect to claim 12, No, ARAKI, Kallan and Skopal in combination teach the method of claim 11, No teaches providing a copy of a knowledge article from the second tenant domain for display in response to actuation of the first link from the first user interface accessible via the first tenant domain ([0203, Create page box 3607, when selected, brings the user to a object page 1400 that includes links and/or instructions for further customization of the page being generated (the webpage associated with the page overview interface is discussed in conjunction with FIG. 14)]; examiner’s note: the links for generating another webpage is the actuation of the first link).

With respect to claim 13, No, ARAKI, Kallan and Skopal in combination teach the method of claim 11, No teaches providing for display, in response to actuation of the first link, a first listing identifying other work order objects linked to the work-type object ([0066, The application created may facilitate performing certain tasks on 

	Claim 16 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (fig. 1).  Therefore, claim 1 is rejected on the same basis of rejection of claim 1.

	Claim 17 is rejected on the same basis of rejection of claim 2.
	Claim 18 is rejected on the same basis of rejection of claim 3.
	Claim 19 is rejected on the same basis of rejection of claim 4 and 5.
	Claim 	20 is rejected on the same basis of rejection of claim 6.
	
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (US 2014/0108971) and in view of ARAKI et al. (US 2010/0287105) and in view of Kallan (US 2015/0227518).

With respect to claim 14, No teaches a method of retrieving task-specific content from a work order object in a multi-tenant database system ([0063, the term multi-tenant database system]; examiner’s note: the system includes a multi-tenant database system), the method comprising: 
retrieving a work order object in a first tenant domain for a task from the database system using a user interface accessible in the first tenant domain (fig. 14; 15; [0119, 0135, 0139]; examiner’s note: work orders can be retrieved using the wherein the work order object is accessible via a search or a query to a database user in the first tenant domain but is not accessible via a search or a query to a database user in a second tenant domain (fig. 1, [0066, a workflow within the application may facilitate certain tasks]; examiner’s note: each workflow has a task; fig. 7, [0098, Field features can include, for example, work order]; examiner’s note: the work order is generated as shown in fig. 8, 14, [0140, In the specific example of FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; examiner’s note: the work order is generated and paragraphs [0143, 0225] teaches access control lists to access a database, users cannot access all the information), wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in a second tenant domain via a search or a query ([0225, database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level]; examiner’s note: the database is not accessible to every users, the database has access control list); 
wherein the work order object is linked to a work-type object by linking operations, the linking operations comprising storing a work-type object ID (identifier) for the work-type object in a record in the work order object ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order is associated with a lookup field which is linking the work order to the work type the work- type object having polymorphic lookup capability that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order is associated with a lookup field which is linking the work order to the work type object with is the lookup object; [0228, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared]; [0232, 0239];examiner’s note: the shared data is accessed by multiple different tenants), wherein the work-type object has access to a second tenant domain data object having task-specific information that is relevant to the work order object through a linking between the second tenant domain data object and the work-type object ([0143]; [0063, 0066]; [0117]; [0228], 0232, system 4216 provides security mechanisms to keep each tenant's data separate unless the data is shared]; examiner’s note: shared data can be access from multi-tenant databases; [0181]; examiner’s note: the each work order has specific task), the linking between the second tenant domain data object and the work-type object having been accomplished by for the second tenant domain data object being stored in a task completion storage record in the work-type object 
wherein the work-type object comprises the work-type object ID, the first record for recording the of one or more work order objects from one or more 5Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020 different tenant domains mapped to the work-type object (fig. 14, [0143]; examiner’s note: the save tab stores the task completion record), 
and from the second tenant domain data object through the linking between the second tenant domain data object and the work-type object using the user interface accessible in the first tenant domain ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases);
retrieving task-specific information from the second tenant domain from the work order object from (fig. 14, [0143]; examiner’s note: the save tab stores the task completion record).
No does not explicitly teach storing database ID information for the work order object in a first record in the work-type object; the work-type object generated from a task template object containing a plurality of task completion storage records for storing task-specific information from multiple tenant domains including a second tenant domain, the work- type object generated through the storing of task-specific information from multiple tenant domains including a second tenant domain in the plurality of task 
ARAKI teaches the work-type object generated from a task template object containing a plurality of task completion storage records for storing task-specific information from multiple tenant domains including a second tenant domain (fig. 9; [0149]; [0150]; [0153, The progress of the specific task is input to the "status" field. For example, "in progress," "not begun," or "complete" may be input to the "status" field as the progress of a specific task]; examiner’s note: the task completion status is stored, ID is the object ID and task storage completion status is also stored);
the work- type object generated through the storing of task-specific information from multiple tenant domains including a second tenant domain in the plurality of task completion storage records (fig. 9; [0149, The specific task list includes the fields of "task name," "work type," "status," "requirement," "component," "risk value," "estimated time," "phase," and "summary task]; [0152]; [0715];examiner’s note: the work type object is created from task completion storage); and 
a first task completion storage record for storing a first type of task-specific information (fig. 9, [0149]; examiner’s note: the multiple task storage database), and a second task completion storage record for storing the for the second tenant domain data object (fig. 9; [0149]; examiner’s note: the task completion status is stored in the database); and 
the first task completion storage record of the work-type object (fig. 9, [0149]; examiner’s note: the task completion status is stored).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage.  No, ARAKI are in the same field of invention because both of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as store the status of the task to know the updated status of a task.
No and ARAKI do not in combination teach the first record for recording the database ID; storing database ID information for the work order object in a first record in the work-type object.
However, Kallan teaches the first record for recording the database ID ([0087, the request including a record identification (ID) identifying the database record stored in a database associated with an on-demand database service]; examiner’s note: the recordID is the database ID because it is uniquely identifies a database); storing database ID information for the work order object in a first record in the work-type object ([0087, the request including a record identification (ID) identifying the database record stored in a database associated with an on-demand database service]; examiner’s note: the recordID is the database ID because it is uniquely identifies a database).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan 

With respect to claim 15, No, ARAKI and Kallan in combination teach the method of claim 1, No further teaches further comprising providing for display in a first user interface accessible via the first tenant domain a first link that is mapped to the task-specific information from the second tenant domain via the work-type object and the work order object ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159